NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA N. GARCIA ARRIETA, AKA                    No.    11-73047
Maria Navor Garcia Arrieta,
                                                Agency No. A077-145-245
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before: PAEZ, BEA, and MURGUIA, Circuit Judges.

      Maria N. Garcia Arrieta, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision sustaining the inadmissibility charge and

ordering removal. We have jurisdiction under 8 U.S.C. § 1252. We review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law de novo. Martinez-Medina v. Holder, 673 F.3d 1029, 1033 (9th

Cir. 2011). We deny the petition for review.

      The agency did not err in finding Garcia Arrieta removable as charged,

because Samayoa-Martinez v. Holder, 558 F.3d 897, 901-02 (9th Cir. 2009),

forecloses her contention that her statements to immigration officials at the border

were obtained in violation of 8 C.F.R. § 287.3(c). To the extent that Garcia Arrieta

contends that de Rodriguez-Echeverria v. Mukasey, 534 F.3d 1047 (9th Cir. 2008)

controls the result of her case, we reject that contention.

      The BIA did not err or violate due process by not addressing Garcia

Arrieta’s contentions regarding the IJ’s handling of the remand, where the holding

in Samayoa-Martinez was dispositive. See Samayoa-Martinez at 901-02;

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to reach non-dispositive issues); see also Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (an alien must show error and prejudice to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                 11-73047